EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 1, 2013, relating to (i) thefinancial statements and financial statement schedule of Valassis Communications, Inc. and subsidiaries (the “Company”) and (ii)the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2012. /s/ DELOITTE & TOUCHE LLP Detroit, Michigan September 16, 2013
